DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claims status                                                
2.                 Claims 1-4, 6-8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 9-15, 17, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 9-15, 17, hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 9-15, 17, directed to the invention(s) of the process require all the limitations of an allowable product claim. Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of claims 9-15, 17 groups ll, as set forth in the Office action mailed on 09/9/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
3.	The application has been amended as follows: 
Claim 24, line 1, after “structure of” change “claim 24” to –claim 23--

                                                                       Allowable Subject Matter
4.          Claims 1-4, 6-15, 17, 21-25 are allowed.                                                                        

					Reasons for Allowance
5.          The following is an examiner’s statement of reasons for allowance:
6.           Regarding claims 1-4, 6-8, 21, the prior art failed to disclose or reasonably suggest wherein the ring part and the first substrate define a space and the package is accommodated in the space; and a plurality of overhang parts extended from corner sidewalls of the ring part toward the second substrate to cover corner sidewalls of the first substrate, a plurality of electrical connectors connecting the second side of the first substrate to the second substrate, wherein the plurality of overhang parts are laterally aside a portion of the plurality of electrical connectors.

7.           Regarding claims 9-15, 17, 22, the prior art failed to disclose or reasonably suggest a ring part over the first side of the first substrate and extended from a bottom surface of the cap part toward the first substrate, wherein the ring part, the cap part and the first substrate define a space, and the package is accommodated in the space; and a plurality of overhang parts extended from the corner sidewalls of the cap part toward the second substrate to cover corner sidewalls of the first substrate a plurality of electrical connectors connecting the second side of the first substrate to the second substrate, wherein the plurality of overhang parts are laterally aside a portion of the plurality of electrical connectors.

8.           Regarding claims 23-25, the prior art failed to disclose or reasonably suggest a lid connected to the first substrate and the second substrate, wherein the lid comprises: a ring part over the first side of the first substrate, wherein the ring part and the first substrate define a space and the package is accommodated in the space; and a plurality of overhang parts extended from corner sidewalls of the ring part toward the second substrate to cover corner sidewalls of the first substrate, wherein the plurality of overhang parts are substantially conformal to the corner sidewalls of the first substrate. 
                                                                      
Remarks:
The closest prior arts are Chiu et al., (US 9299649 B2), and Sikka et al., US 8592970 B2. However, none of the reference teaches or suggest the claimed invention, for instance “wherein the ring part and the first substrate define a space and the package is accommodated in the space; and a plurality of overhang parts extended from corner sidewalls of the ring part toward the second substrate to cover corner sidewalls of the first substrate, wherein the plurality of overhang parts are substantially conformal to the corner sidewalls of the first substrate”, as recited in the claim.     
   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899